          Case 1:18-cv-02709-TNM Document 29 Filed 07/18/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY, et al.,

                    Plaintiffs,
                                                            Civil Action No. 1:18-cv-2709 (TNM)
         v.

 CENTRAL INTELLIGENCE AGENCY, et
 al.,

                    Defendants.


   STIPULATION OF DISMISSAL WITHOUT PREJUDICE AS TO KNIGHT FIRST
         AMENDMENT INSTITUTE AT COLUMBIA UNIVERSITY ONLY

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Knight First

Amendment Institute at Columbia University (“Knight Institute”), by and through its

undersigned counsel, hereby stipulates to the dismissal of its claims in this action. All parties

who have appeared have consented to this limited dismissal. The claims by the remaining

plaintiff in this case shall not be dismissed and shall remain in the action. This stipulation shall

have no effect on the Knight Institute’s ability to seek an award of attorneys’ fees and other

litigation costs.



                                               Respectfully submitted,


                                                       /s/ Jameel Jaffer
                                               Jameel Jaffer (MI0067)
                                               Ramya Krishnan (admitted pro hac vice)
                                               Adi Kamdar (admitted pro hac vice)
                                               Alex Abdo (admitted pro hac vice)
                                               Knight First Amendment Institute
                                                  at Columbia University



                                                  1
         Case 1:18-cv-02709-TNM Document 29 Filed 07/18/19 Page 2 of 2



                                    475 Riverside Drive, Suite 302
                                    New York, NY 10115
                                    (646) 745-8500
                                    ramya.krishnan@knightcolumbia.org

                                    Counsel for Plaintiff Knight First Amendment
                                       Institute at Columbia University

                                          /s/ Timothy K. Beeken
                                    Timothy K. Beeken (NY0083)
                                    Jeremy Feigelson (admitted pro hac vice)
                                    Alexandra P. Swain (admitted pro hac vice)
                                    DEBEVOISE & PLIMPTON LLP
                                    919 Third Avenue
                                    New York, NY 10022
                                    (212) 909-6000
                                    tkbeeken@debevoise.com
                                    jfeigelson@debevoise.com

                                    Counsel for Plaintiff Committee to Protect
                                       Journalists


                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    MARCIA BERMAN
                                    Assistant Branch Director

                                           /s/ Antonia Konkoly
                                    Antonia Konkoly
                                    Trial Attorney
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L St. NW, Room 11110
                                    Washington, DC 20005
                                    (202) 514-2395 (direct)
                                    (202) 616-8470
                                    antonia.konkoly@usdoj.gov

                                    Counsel for the Defendants


July 18, 2019




                                       2
